Citation Nr: 1412054	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  03-12 061A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina

THE ISSUES

1. Entitlement to service connection for bilateral elbow disability.

2. Entitlement to service connection for bilateral shoulder disability.

3. Entitlement to service connection for bilateral wrist disability.


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and D.B., his spouse


ATTORNEY FOR THE BOARD

Rutkin, J.M.


INTRODUCTION

The Veteran had active military service from June 1978 to October 1983.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claims, the Veteran and his wife testified at a hearing in October 2005 at the Board's offices in Washington, DC, before the undersigned Veterans Law Judge (Central Office hearing).

In November 2005, the Board determined the Veteran had submitted new and material evidence and therefore reopened his previously denied, unappealed, claims for service connection for bilateral forearm, shoulder, and wrist disabilities. However, the Board then proceeded to deny, as matter of law, the claim for service connection for the forearm disability (the fusion of the radius and ulna), concluding it was the result of a congenital defect, so not a disease or an injury for VA compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  But before readjudicating the remaining claims concerning the bilateral shoulder, elbow and wrist disabilities on their underlying merits (meaning on a de novo basis), the Board remanded them to the RO via the Appeals Management Center (AMC) for further development.

The Board subsequently issued a decision in June 2006 denying these remaining claims, and in response the Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In a September 2007 Order, granting a Joint Motion, the Court vacated the Board's decision and remanded these claims for further development and readjudication in compliance with the specified directives.  As a result, the Board in turn remanded these claims in November 2007 to fulfill obligations under the Veterans Claims Assistance Act (VCAA) and to obtain another VA medical nexus opinion. 


In December 2008, the Board issued another decision continuing to deny these claims, and the Veteran again appealed to the Court.  In a February 2010 Order, granting another Joint Motion, the Court again vacated the Board's decision and again remanded the claims for still further development and readjudication in compliance with the specified directives.  As a result, in December 2010, the Board in turn again remanded these claims to the RO via the AMC to obtain another VA medical nexus opinion.  However, as the VA opinion obtained did not fully respond to the Board's remand directives, the Board remanded these claims yet again in February 2012 for a supplemental opinion.  That opinion since has been provided, but the claims still denied, so they are again before the Board for further appellate review. 

Other claims also on appeal to the Board are being addressed in a separate decision, as the Veteran's attorney has limited his representation specifically to the claims being considered in this decision and does not also represent the Veteran on those other claims more recently appealed to the Board.  See BVA Directive 8430, "Board Decision Preparation and Processing: Policies and Responsibility Assignments," ¶ 14(c)(11) (providing that if different representatives acted with respect to different issues, a separate decision is to be generated for the issues addressed by each representative).  


FINDING OF FACT

The Veteran's bilateral (left and right) elbow disability was incurred during his active military service, and his bilateral shoulder and wrist disabilities were caused by his bilateral elbow disability, so all are shown to be related or attributable to his military service.



CONCLUSIONS OF LAW

1.  Entitlement to service connection for the bilateral elbow disability is established since due to disease or injury in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The bilateral shoulder and wrist disabilities are secondary consequences since proximately due to, the result of, or aggravated by the bilateral elbow disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge from service if the evidence, including that pertinent to service, shows the disease nevertheless was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service-connection benefits is established when the following elements are satisfied:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated in service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or a disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  A history of conditions existing prior to service recorded at the time of the entrance examination does not constitute a notation of such conditions for the purpose of establishing whether the Veteran was of sound condition at enlistment.  38 C.F.R. § 3.304(b)(1).  

However, the recording of such a history during the entrance examination will be considered together with all other material evidence in determinations as to inception of the disability at issue.  See id.  

In order to rebut the presumption of sound condition, VA must show by clear and unmistakable (obvious or manifest) evidence both (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  See § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).  Thus, when the presumption of sound condition applies, the claimant is not required to establish aggravation by showing that the pre-existing disease or injury increased in severity during service.  See VAOPGCPREC 3-03.  Rather, the burden remains with VA to show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  See id.; Wagner, 370 F.3d at 1096; see also Horn v. Shinseki, 25 Vet. App. 231, 235 (2012) (observing that "even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness"). 

VA may find a lack of aggravation under § 1111 if the clear and unmistakable evidence shows that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner, 370 F.3d at 1096 (citing 38 U.S.C. § 1153 (West 2002) and 38 C.F.R. § 3.306 (2013)); but see Horn, 25 Vet. App. at 238 (emphasizing that "neither the presumption of aggravation of section 1153 nor the regulation implementing that statutory provision, § 3.306, has any application to an analysis under the aggravation prong of the presumption of soundness in section 1111").  If this burden is met, then the veteran is not entitled to service-connection benefits.  Wagner, 370 F.3d at 1096.  On the other hand, if the presumption of soundness applies and VA fails to show by clear and unmistakable evidence that the 
pre-existing condition was not aggravated by active service, then the presumption has not been rebutted.  See id. at 1094.  In that case, the claim will be considered as a normal claim for service connection and, if granted, no deduction for the degree of disability existing at the time of entrance will be made.  Id. at 1096 (citing 38 C.F.R. § 3.322); see also id. at 1094 (holding that Congress intended to "convert aggravation claims to ones for service connection when the government fails to overcome the presumption of soundness under section 1111").  In other words, the claim may not be denied, nor benefits deducted, on the basis of a finding that the disability in question pre-existed active service, if VA does not also meet its evidentiary burden of showing that the disability was not aggravated during service.  See id.

The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

As shown in the following discussion, there has been some question as to whether the Veteran's bilateral elbow disorder (like his previously-adjudicated forearm disorder) is a congenital abnormality that pre-existed his active service.  However, because his entrance examination does not reflect findings of any abnormalities of the elbows, and because his elbow disorder (unlike his forearm disorder previously adjudicated) is not shown to be a congenital "defect," as explained below, the presumption of soundness applies.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304; see also Quirin v. Shinseki, 22 Vet. App. 390, 396-97 (2009) (holding that the presumption of soundness applies to a congenital condition not noted at entry, unless the condition is a congenital "defect" not eligible for service connection in the first place).  As will be explained, the Board finds there is not the required clear and unmistakable evidence to rebut this presumption of soundness when entering service, and therefore the claim must be treated as an ordinary claim for service connection.  See Wagner, 370 F.3d at 1096.  


The Veteran has congenital abnormalities of his elbows that have been diagnosed as radial ulnar synostosis or fusion of the ulna and radius, as reflected in the VA examination reports.  Congenital or developmental defects are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2013).  However, the mere fact that a disorder is congenital in origin does not preclude service connection.  See VAOGC 8-88 (Sept. 1988), reissued as VAOPGCPREC 67-90 (July 18, 1990) (noting that diseases of hereditary origin can be incurred or aggravated in service if their symptomatology did not manifest itself until after entry on duty); VAOPGCPREC 82-90 (July 1990) (holding that "service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin"); accord Quirin, 22 Vet. App. at 395.  Only congenital "defects," as opposed to congenital "diseases," are excluded from the types of disabilities that may be service connected, as congenital defects are not considered diseases or injuries under VA law.  See id.  

The evidence shows the Veteran's bilateral elbow disorder, although congenital, is not a congenital "defect" as defined by VA, and thus is eligible for service connection on any basis.  Specifically, congenital defects are by definition static in nature, and thus the litmus test for distinguishing a congenital defect from a congenital disease is whether the disorder in question is subject to change.  See VAOPGCPREC 67-90.  As explained in a precedential General Counsel opinion, "congenital or developmental defects are normally static conditions which are incapable of improvement or deterioration."  Id.  The opinion states further:  "A disease, on the other hand, even one which is hereditary in origin, is usually capable of improvement or deterioration."  Id.; see also Quirin, 22 Vet. App. at 395 (observing that "[u]nder the framework set forth in the General Counsel opinion, any worsening-any change at all-might demonstrate that the condition is a disease, in that VA considers defects to be 'more or less' static and immutable") (citing VAOPGCPREC 82-90)).  Thus, if the disorder may be aggravated, then it is not considered a congenital defect, and consequently it is eligible for service connection notwithstanding its congenital nature.  See id.

Here, as will be shown below, because several clinicians have found that the Veteran's bilateral congenital elbow disorders have been aggravated in themselves by his military service (and not just superimposed by distinct pathology), they may not be considered "congenital defects" as defined under VA law for disability compensation purposes.  See id.  Thus, service connection may not be denied merely on the basis that they are congenital in nature.  Of course, any superimposed disease or injury is also eligible for service connection.  See VAOPGCPREC 82-90 (observing that congenital defects "can be subject to superimposed disease or injury" and that "if during an individual's military service, superimposed disease or injury does occur, service-connection [sic] may indeed be warranted for the resultant disability"); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  

Turning to the evidence of record, the Veteran's service treatment records (STRs) reflect treatment for a painful right elbow on multiple occasions, beginning in November 1979.  An X-ray taken of his right elbow in November 1979 showed an old fracture.  He was placed on physical profile for his right elbow pain in October and November 1979.  He then re-injured his right elbow while playing football in September 1982.  Another X-ray taken of his right elbow at that time showed a normal right elbow.  However, later that same month, he continued to complain of a painful right elbow.  Yet another X-ray showed a bone fragment in the anterior superior portion of the elbow joint.  He also was noted to have a history of congenital fusion of the bones at the wrist and elbow.  During his military separation examination in September 1983, these findings were noted in the examination report, and he indicated a history of a painful or trick shoulder or elbow.  His military service, as mentioned, ended in October 1983.

Subsequent treatment records show that, in July 1990, the Veteran was diagnosed with a probable rotator cuff injury secondary to congenital abnormalities.  In January 1991, he was diagnosed with bursitis of the left shoulder.  The report of the May 1992 VA examination indicates he complained of decreased range of motion with pain in his wrists, elbows and shoulders.  X-rays revealed the above congenital abnormality, but no other abnormalities.  

An October 2001 opinion from a private physician's assistant, M.P., states that the Veteran had a history of bilateral ulna and radius fusion from birth, and that due to his previous work in the military, overuse of his arms had caused pain in the shoulders and parasthesias in the hands.  M.P. also observed that the Veteran did not have full extension of his elbows and could not perform pronation and supination of his arms.

In a September 2002 VA examination report, the examiner opined that aggravation of the Veteran's shoulders and wrists had occurred during service and that physical training would have been especially stressful on these joints.  On the other hand, the examiner stated that "[the Veteran] would have had a certain amount of stress on these [joints] regardless of whether he went into the service or not if he does manual labor because of the inherent use of his arms, forearms specifically, in relation to his wrists and shoulders."  In a March 2003 addendum, the examiner determined the Veteran also had partial ankylosis of the elbow joint, bilaterally, which was also related to the congenital defect.  He further stated that it was reasonable to assume that military conditioning alone would stress the shoulders and wrists because of the stress exerted on these joints from actions requiring supination and pronation of the arms.

In a December 2005 VA examination report, the examiner initially indicated his review of the STRs and post-service history and observed that the Veteran had sustained two separate injuries to the right elbow while playing football, in October 1979 and September 1982, respectively.  In the first instance, he was treated with measures of a sling and physiotherapy, and returned to normal status after a month, and the second injury was treated similarly with good results.  Subsequent records showed that shoulder problems were first manifested post-service in 1990, and he had been in receipt of workman's compensation benefits from his present civilian employer since 2001 for tendonitis of the wrists.  A physical examination revealed, in part, that both elbows were in a fixed position with practically no supination or pronation possible on either side.  The Veteran was compensating his rotational movements at the shoulders on both sides.  The overall diagnosis, as it pertained to elbow problems, was that of restricted mobility and total absence of rotational movement considered to be related to fixed deformity of both elbow joints. 

The VA physician evaluating the Veteran then proceeded to indicate that, in his opinion, the bilateral elbow condition described (in addition to wrist and shoulder conditions) was "not at least as likely as not" the result of the injuries or events during active service.  He explained that the Veteran's major impairments were related to his elbow problems, which were congenital in nature, and that his recent symptoms pertaining to his wrists and shoulders were related to compensatory use of these joints to overcome the limitations of his elbow functions, with resulting tendonitis symptoms-this was considered to be more likely a natural progression rather than related to a specific injury.  The symptoms were also more prominent on the right side, because he was right hand dominant.  Additionally, pertaining to the injury to the right elbow in particular, the examiner opined that the congenital fixed deformity with restricted mobility was not at least as likely as not due to the in-service football injures, since these were treated with limited measures in service, and resolved soon with no residual complaints or any problems.  There was also no radiological evidence of isolated arthritic changes or joint involvement to the injured joint (right elbow) on recent X-rays. 

In an April 2006 statement, a physician at a military hospital indicated the Veteran had a diagnosis of bilateral congenital radial ulnar synostosis.  He further stated that the Veteran, in addition to his prior active duty, had been a long-time Civil Service employee, and that he had reported that his physical fitness activities in both service and post-service employment had aggravated this condition.  Based on recommendations from treating physicians, the Veteran had required transition to a less physically demanding position in his Civil Service career due to this condition.  The physician determined that it was more likely than not that the Veteran's congenital radial ulnar synostosis was aggravated by physical fitness and work activities in the military, and work activities in the Civil Service, so both were cited as sources of this aggravation.


In a July 2008 VA examination report and August 2008 addendum, a VA examiner opined that there is clear and unmistakable evidence that the Veteran's diagnosed proximal radio-ulnar synostosis is congenital in nature and therefore necessarily existed prior to him beginning his military service in June 1978.  The examiner further opined that "it is clear that there is 'no clear and unmistakable' evidence that [the Veteran's] present [elbow problems] are related to service beyond their natural progression."  

A November 2009 VA examination report reflects diagnoses of congenital fusion of the proximal radius and ulna of both elbows, a small osteophyte or bone spur of the right elbow by X-ray, and bursitis of the bilateral shoulders and wrists.  

In a May 2011 VA examination report, the examiner observed that the Veteran had a congenitally fused ulna and radius at both elbows.  The examiner also noted that the Veteran had injured his right elbow while playing football in service, and that he reported that he had never participated in sports prior to service due to the elbow fusion.  According to him, while in the Air Force he was able to participate in physical training exercises for short periods of time even with pain.  The examiner stated that the Veteran's lack of full extension of the elbows aggravated his elbow, wrist, and shoulder pain by the nature of the physical type of work he was required to perform while in the military.  The examiner diagnosed an elbow fusion, wrist strain, and shoulder strain, and concluded that clear and unmistakable evidence did not show that any of these disorders had existed prior to service. 

Based on the May 2011 VA examination report, the Board found in its February 2012 remand that the presumption of soundness had not been rebutted, given the examiner's finding that there was no clear and unmistakable evidence of a pre-existing disorder.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304; Wagner, 370 F.3d at 1096; see also Quirin, 22 Vet App. at 396.  However, as the May 2011 VA examiner did not render nexus opinions, the Board remanded the claims for a supplemental opinion addressing the issues of whether the Veteran has current disabilities of the elbows incurred in active service, and whether his disabilities of the wrists and shoulders are secondary to his elbow disabilities, using the ordinary benefit-of-the-doubt standard (as opposed to the clear-and-unmistakable-evidence standard used for determining whether the presumption of soundness has been rebutted).  

The requested opinions were provided in November 2012 by a different examiner.  The examiner found that the record "clearly" showed that the Veteran's "bilateral forearm/elbow condition" was congenital in nature, and that he had the condition prior to service.  The examiner further stated that the STRs showed aggravation of the Veteran's elbow disorders by his active service.  With regards to the shoulder and wrist disorders, the examiner opined that they were more likely than not a result of the Veteran's attempting to compensate for his "forearm/elbow" condition over the years.  The examiner said it was not possible to determine whether the present elbow, wrist, and shoulder conditions were more severe as a result of the Veteran's active service than they would be from natural progression of the congenital condition without resorting to mere speculation.  

Because several commenting clinicians, including the November 2012 VA examiner, have determine the Veteran's congenital elbow disorders were aggravated by his service, they are not considered congenital "defects," which as explained necessarily must be stable or static in nature, and thus are eligible for service connection.  See Quirin, 22 Vet App. at 395.  The presumption of soundness therefore applies, as they were not noted at entry into service.  See id. at 396-97; see also 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304; Wagner, 370 F.3d at 1096.  And as already found by the Board in its February 2012 remand, the presumption of soundness has not been rebutted in light of the May 2011 VA examiner's opinion, and thus service connection benefits may neither be denied nor deducted on the basis of evidence of pre-existence of the bilateral congenital elbow disorders, notwithstanding the November 2012 examiner's finding of "clear" evidence that the elbow disorders pre-existed service.  See Wagner, 370 F.3d at 1096.  Indeed, that examiner also found aggravation of the elbow disorders during service and stated that it could not be determined whether they were aggravated beyond their normal progression.  Thus, the second (aggravation) prong has not been rebutted with clear and unmistakable evidence, as the evidence is either favorable or equivocal as to whether the Veteran's elbow disorders were aggravated by his service.  See id.

A nexus between the Veteran's current elbow disorders, including the radial ulnar synostosis or fusion, tendonitis, and right bone spur, and his period of active service is likewise established with the findings of aggravation reflected in the November 2012 VA examiner's opinion, as well as the September 2002 VA opinion and April 2006 military physician's opinion.  All these opinions indicate the Veteran's current pathology of the elbows is the result of or a continuation of the forearm/elbow problems he had in service, including the congenital fusion diagnosed at the time which the Board finds under the presumption-of-soundness doctrine was itself incurred in service, as well as the injuries to the right elbow and the bilateral elbow pain from strenuous activities during service.  Accordingly, resolving all reasonable doubt in favor of the claim, the Shedden elements are satisfied and service connection is warranted for the Veteran's bilateral elbow disorders.  See Shedden, 381 F.3d at 1166-67; see also 38 C.F.R. §§ 3.102, 3.303(a). 

Service connection is also warranted on a secondary basis for the Veteran's bilateral shoulder and wrist disorders, including the diagnosed bursitis, as the above medical opinions generally show they are the result of compensating for his service-connected bilateral elbow disorders.  In this regard, service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a).  This provision entails any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether the additional impairment is itself a separate disease or injury caused by the service-connected condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on this secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  


There consequently was an amendment to 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the recent change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is the version that favors the claimant.

Accordingly, service connection is established for the bilateral shoulder and wrist disabilities as secondary to the service-connected bilateral elbow disabilities without any need to determine a baseline disability or to deduct from compensation for the same.  See 38 C.F.R. § 3.310.  

In summary, the evidence is at least in equipoise with respect to these claims.  Therefore, the benefit-of-the-doubt rule applies, and service connection is granted for current disabilities of the bilateral elbows, shoulders, and wrists.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Because these claims have been granted, any questions as to whether VA has satisfied its duties to notify and assist are ultimately moot and, for this reason, need not be discussed.  See Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010) (observing that an error that does not affect the outcome of a case is not prejudicial); see also Shinseki v. Sanders 556 U.S. 396, 407, 410 (2009); and  8 C.F.R. § 3.159 (2013).  


ORDER

The claim of entitlement to service connection for bilateral elbow disability is granted. 

The claim of entitlement to service connection for bilateral shoulder disability is granted. 

The claim of entitlement to service connection for bilateral wrist disability is granted. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


